First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term CELLTITER-GLO®, PROMEGA®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession of the claimed matter as of the filing date of the application.  As recognized by MPEP § 2163, for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that illustrate the genus.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Although, MPEP § 2163 does not define what constitutes a sufficient number of representative species, the courts have determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872, F.2d 1012, 10 USPQ2d 1618.
The court, in Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed.Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood , 107 F.3d at 1572, 41 USPQ2d at 1966.”

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  
Here, although the claims recite some functional characteristics, i.e., a competitive antagonist of ouabain binding to ATP1A1, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond the single compound disclosed in the examples in the specification.  

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of viral infection with respiratory syncytial virus, does not reasonably provide enablement for viral infection in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP § 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.

The analysis is as follows:

(1) Breadth of claims.
(a) Scope of the compounds. 
	(b) Scope of the diseases covered.  The broadest claims cover any RNA virus.  This is an immense category of diverse viruses. Arenaviridae (the arenaviruses, Negative Stranded ssRNA) have considerable diversity.  These are divided into two 
	There is also the Filoviridae (Negative Stranded ssRNA), which consists of the Marburg virus (which has 6 different strains), and the Ebola virus (which has 4 different strains). 
The Bunyaviridae Family (Negative Stranded ssRNA) is immense, with several genuses, including the  Orthobunyavirus, Hantavirus, Nairovirus, and  Phlebovirus. It includes the Acara virus, Akabane virus, Alajuela virus, San Juan virus, Anopheles B virus, Bakau virus, Batama virus, Birao virus, Bozo virus, Cache Valley virus, Fort Sherman virus, Germiston virus, Iaco virus, Mboke virus, Ngari virus, Northway virus, Bwamba virus, Capim virus, Caraparu virus, Catu virus, Estero Real virus, Gamboa virus, Guajara virus, Guama virus, Madrid virus, Manzanilla virus, Minatitlan virus, 
The human Flavivirus  (Positive Stranded ssRNA Virus) are a diverse lot, including the Pestiviruses (such as Classical swine fever (CSF) and Bovine viral diarrhoea / Mucosal disease (BVD/MD) ), Hepatitis C, Yellow fever virus, Gadgets Gully virus, Kadam virus, Kyasanur Forest disease virus, Langat virus, Omsk hemorrhagic fever virus, Powassan virus, Royal Farm virus, Tick-borne encephalitis virus, Meaban virus, Tyuleniy virus, Aroa virus, Dengue virus, Kedougou virus, Cacipacore virus, Koutango virus, Japanese encephalitis virus, Murray Valley encephalitis virus, St. Louis encephalitis virus, Usutu virus, West Nile virus, Kunjin virus, Ntaya virus, Uganda S virus, Apoi virus, Montana myotis leukoencephalitis virus, and many, many more.
	The reoviruses (dsRNA Virus) have 12 genera. The Orthoreovirus includes the Mammalian orthoreovirus, Avian orthoreovirus, Nelson Bay orthoreovirus, and Baboon orthoreovirus, all with multiple strains, along with the Python orthoreovirus, Rattlesnake orthoreovirus    Ndelle virus    and the Duck reovirus. The Orbivirus includes the African 
	The retroviruses (ssRNA RT-Viruses) fall into seven different genuses.  The first is Alpharetrovirus. These include the Avian leukosis virus   (ALV)  (which comes in two strains),  Rous sarcoma virus   (RSV), which has 3 strains, Avian carcinoma Mill Hill virus 2, Avian myeloblastosis virus, Avian myelocytomatosis virus 29, Avian sarcoma virus CT10, Fujinami sarcoma virus, UR2 sarcoma virus (also known as University of Rochester virus 2 and Avian sarcoma virus UR-2), and the Y73 sarcoma virus. The second genus is the Betaretrovirus. This include the Langur virus   (LNGV), Mason-Pfizer monkey virus (which comes in 3 strains), Mouse mammary tumor virus, Ovine pulmonary adenocarcinoma virus, Jaagsiekte sheep retrovirus, and the Squirrel monkey retrovirus. The third genus is the Gammaretrovirus.  This includes the Feline leukemia virus, Gibbon ape leukemia virus, Guinea pig type C oncovirus, Murine leukemia virus (which exists in at least 6 strains and isolates), Porcine type C oncovirus, Finkel-Biskis-Jinkins murine sarcoma, Gardner-Arnstein feline sarcoma virus, Hardy-Zuckerman feline sarcoma virus, Harvey murine sarcoma virus, Kirsten murine sarcoma virus, Moloney murine sarcoma virus, Snyder-Theilen feline sarcoma virus, Woolly monkey sarcoma virus, Viper retrovirus, Chick syncytial virus, Reticuloendotheliosis virus, and the Trager duck spleen necrosis virus. The fourth genus is the Deltaretrovirus. This includes the Bovine leukemia virus, Primate T-lymphotropic virus 1, Human T-lymphotropic virus 1 (HTLV-1), Simian T-lymphotropic virus 1 (STLV-1), Primate T-lymphotropic virus 2 (PTLV-2), Human T-lymphotropic virus 2 (HTLV-2), Simian T-
The Coronaviruses (positive-sense single-stranded) are sorted into three groups. Group 1: Canine coronavirus, Feline coronavirus, Feline infectious peritonitis virus, Human coronavirus 229E, Porcine epidemic diarrhea virus, Transmissible gastroenteritis virus, and Human Coronavirus NL63. Group 2: Bovine coronavirus, Canine respiratory coronavirus, Human coronavirus OC43, Human enteric coronavirus, Mouse hepatitis virus, Murine hepatitis virus, Puffinosis coronavirus, Porcine hemagglutinating encephalomyelitis virus, Rat coronavirus, Sialodacryoadenitis virus, and Severe Acute Respiratory Syndrome Coronavirus (SARS). Group 3 Avian infectious bronchitis virus, Rabbit coronavirus, Infectious bronchitis virus, and Turkey coronavirus (Bluecomb disease virus). 

The Orthomyxoviruses (single stranded, negative sense) are a small group of viruses: Influenza A virus, Influenza B virus, Influenza C virus, Batken virus, Dhori virus, Infectious salmon anemia virus, and Thogoto virus.
The paramyxoviruses (single stranded, negative sense) are devided into 7 genuses: 1. Rubulavirus: Human parainfluenza virus 2, Human parainfluenza virus 4 (includes several different strains), Mapuera virus, Mumps virus, Porcine rubulavirus, Simian virus 5, Simian virus 41.  2. Avulavirus: Avian paramyxovirus 2, Avian paramyxovirus 3, Avian paramyxovirus 4, Avian paramyxovirus 5, Avian paramyxovirus 6, Avian paramyxovirus 7, Avian paramyxovirus 8, Avian paramyxovirus 9, Newcastle disease virus.  3. Respirovirus: Bovine parainfluenza virus 3, Human parainfluenza virus 1, Human parainfluenza virus 3, Sendai virus, Simian virus 10. 4. Henipavirus: Hendra virus, Nipah virus. 5. Morbillivirus: Canine distemper virus, Cetacean morbillivirus virus, Measles virus, Peste-des-petits-ruminants virus, Phocine distemper virus, Rinderpest virus. 6. Pneumovirus: Bovine respiratory syncytial virus, Human respiratory syncytial virus, Murine pneumonia virus. 7. Metapneumovirus: Avian metapneumovirus, Human metapneumovirus. There are also some unassigned viruses in this family: Tupaia paramyxovirus, Fer-de-Lance virus, Menangle virus, Nariva virus and Tioman virus.
	The above list is just a very small fraction of the actual list of known RNA viruses.  New RNA viruses are constantly being discovered. 
	In addition, the claims cover DNA viruses. There is a very wide range of DNA viruses.

The polyomviruses consist of the African green monkey polyomavirus, Baboon polyomavirus 2, BK polyomavirus, Bovine polyomavirus, Budgerigar fledgling disease polyomavirus, Hamster polyomavirus, KI  Polyomavirus,  WU Polyomavirus, Merkel cell 
The Herpes viruses are mostly assigned to three subfamilies. Subfamily Alphaherpesvirinae: Ateline herpesvirus 1, Bovine herpesvirus 2, Cercopithecine herpesvirus 1, Cercopithecine herpesvirus 2, Cercopithecine herpesvirus 16, Human herpesvirus 1, Human herpesvirus 2, Macropodid herpesvirus 1, Macropodid herpesvirus 2, Saimiriine herpesvirus 1, Bovine herpesvirus 1, Bovine herpesvirus 5, Bubaline herpesvirus 1, Canid herpesvirus 1, Caprine herpesvirus 1,Cercopithecine herpesvirus 9, Cervid herpesvirus 1, Cervid herpesvirus 2, Equid herpesvirus 1, Equid herpesvirus 3, Equid herpesvirus 4, Equid herpesvirus 8, Equid herpesvirus 9, Felid herpesvirus 1, Human herpesvirus 3, Phocid herpesvirus 1, Suid herpesvirus 1, Gallid herpesvirus 2, Gallid herpesvirus 3, Meleagrid herpesvirus 1, Gallid herpesvirus 1, and Psittacid herpesvirus 1. Subfamily Betaherpesvirinae: Cercopithecine herpesvirus 5, Cercopithecine herpesvirus 8, Human herpesvirus 5, Pongine herpesvirus 4, Murid herpesvirus 1, Murid herpesvirus 2, Human herpesvirus 6(there are two distinct variants of HHV-6, HHV-6A and HHV-6B, that differ in their biologic and pathogenic properties), Human herpesvirus 7, Caviid herpesvirus 2, and Tupaiid herpesvirus 1. Subfamily Gammaherpesvirinae: Callitrichine herpesvirus 3, Circopithecine herpesvirus 12, Cercopithecine herpesvirus 14, Cercopithecine herpesvirus 15, Human herpesvirus 4, Pongine herpesvirus 1, Pongine herpesvirus 2, Pongine herpesvirus 3, Alcelaphine herpesvirus 1, Alcelaphine herpesvirus 2, Ateline herpesvirus 2, Bovine herpesvirus 4, Cercopithecine herpesvirus 17, Equid herpesvirus 2, Equid herpesvirus 5, Equid herpesvirus 7, Hippotragine herpesvirus 1, Human herpesvirus 8, Murid herpesvirus 4, 
The adenoviruses are divided into four genera: Mastadenovirus: Bovine adenovirus A, Bovine adenovirus B, Bovine adenovirus C, Canine adenovirus, Equine adenovirus A, Equine adenovirus B, Human adenovirus A, Human adenovirus B, Human adenovirus C, Human adenovirus D, Human adenovirus E, Human adenovirus F, Murine adenovirus A, Ovine adenovirus A, Ovine adenovirus B, Porcine adenovirus A, Porcine adenovirus B, Porcine adenovirus C, and Tree shrew adenovirus; Aviadenovirus: Fowl adenovirus A, Fowl adenovirus B, Fowl adenovirus C, Fowl adenovirus D, Fowl adenovirus E, and Goose adenovirus; Atadenovirus: Bovine adenovirus D, Duck adenovirus A, Ovine adenovirus D, and Possum adenovirus; and Siadenovirus: Frog adenovirus, Turkey adenovirus A.
In addition, there are further adenovirus serotypes. Thus, while there are 6 species of human adenovirus (Human adenovirus A-F), there are 51 immunologically distinct human adenovirus serotypes that can cause human infections ranging from respiratory disease, to conjunctivitis to gastroenteritis and possibly, obesity.
The Parvovirinae viruses are devided into five genera: Parvovirus: Chicken parvovirus, Feline panleukopenia virus, H-1 parvovirus, HB parvovirus, Kilham rat virus, Lapine parvovirus, LuIII virus, Minute virus of mice, Mouse parvovirus 1, Porcine parvovirus, RT parvovirus, Tumor virus  X, Erythrovirus, Human parvovirus B19, Pig-tailed macaque parvovirus, Rhesus macaque parvovirus, and Simian parvovirus. Dependovirus: Adeno-associated virus 1, Adeno-associated virus 2, Adeno-associated virus 3, Adeno-associated virus 4, Adeno-associated virus 5, Avian adeno-associated 
The Circovirus are Beak and feather disease virus, Canary circovirus, Goose circovirus, Pigeon circovirus, Porcine circovirus–1, Porcine circovirus-2 and Chicken anemia virus. 
The hepadnaviruses consist of Ground squirrel hepatitis virus, Hepatitis B virus, Woodchuck hepatitis virus, Woolly monkey hepatitis B virus, Duck hepatitis B virus and Heron hepatitis B virus. 
Poxviruses are very large viruses about the size of small bacteria. They have a complex internal structure - a large double-stranded DNA genome (about 200 kbp in size) is enclosed within a "core" that is flanked by 2 "lateral bodies". The scope of pox viruses is quite extensive, in part because there are 11 genera: 1. Orthopoxvirus: Camelpox virus, Cowpox virus, Ectromelia virus, Monkeypox virus, Raccoonpox virus, Taterapox virus, Vaccinia virus (Vaccinia virus Ankara, Vaccinia virus Copenhagen, Vaccinia virus Tian Tan, Vaccinia virus WR, Buffalopox virus, Rabbitpox virus Utrecht, Cantagalo virus), Variola virus (Variola major virus Bangladesh-1975, Variola major virus India-1967, Variola virus minor Garcia-1966), Volepox virus. 2. Parapoxvirus: Bovine papular stomatitis virus, Orf virus, Parapoxvirus of red deer in New Zealand, Pseudocowpox virus, Squirrel parapoxvirus. 3. Avipoxvirus: Canarypox virus, Fowlpox virus, Juncopox virus, Mynahpox virus, Pigeonpox virus, Psittacinepox virus, Quailpox virus, Sparrowpox virus, Starlingpox virus, Turkeypox virus. 4. Capripoxvirus: Goatpox 
There are many other DNA viruses as well.
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(3) Direction or Guidance:  That provided is very limited. The dosage range information on page    Moreover, this is generic, the same for the many viruses covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for this or that virus.

(4) State of the Prior Art: So far as the examiner is aware, no single compound is known to be useful in treating viral infection in general.


(6) Skill of those in the art:  One of ordinary skill in the art knows that these viruses, and their polymerases, are quite diverse.  Viruses exhibit huge variations in their nature. Some virions consist of just a capsid, some of just a nucleocapsid. Some consists of an envelope and a nucleocapsid, and some of an envelope and a core. Some virions consist of an envelope, a nucleocapsid, and a nucleoid. Other virions consist of an envelope, a matrix protein, a nucleoprotein complex, a nucleocapsid, and a polymerase complex, and there are many other forms as well.  
The nucleic acids vary considerably as well. In some, the genome is segmented and consists of three segments of circular, negative-sense, single-stranded and double-stranded RNA. In others, the genome is segmented and consists of eight segments of, negative-sense, single-stranded RNA. In others, the genome is not segmented and contains a single molecule of linear positive-sense, single-stranded RNA, or linear double-stranded RNA. In still others, the genome is monomeric, segmented and consists of ten segments of linear double-stranded RNA. In others, the genome consists of three segments of linear, double -stranded RNA. Some genomes are dimeric. Some have non-genomic nucleic acid, some don’t. There are many, many other forms. There can be great variation even in the number of nucleotides present.
The viral polymerases are diverse, and include some forms which can use RNA as a template instead of DNA, a type known as RNA dependent RNA polymerases (RDRPs). This type is seen in e.g. some positive strand RNA viruses. The best known RDRPs are polioviral 3Dpol, vesicular stomatitis virus L, and hepatitus C virus NS5b protein. 

DNA viruses are even more difficult to treat than RNA viruses. Important human DNA viruses such as HHV-8 (causative agent for Kaposi's Sarcoma, the most important AIDS-related neoplasm), Epstein-Barr virus (linked to infectious mononucleosis; nasopharygeal carcinoma; several lymphomas; some thymomas; hairy leukoplakia, and other disorders) and Human parvovirus B19 (which causes things ranging from Fifth disease to acute, severe anemia) are untreatable. No antiviral agent has ever been found effective against any of the human adenoviruses. The human polyomaviruses (BK, KI, WU, JC and Merkel cell polyomavirus), which are causative agents for things like progressive multifocal leukoencephalopathy and Merkel cell carcinoma, have no effective antiviral treatment.
As another example, although several drugs have been developed which are effective against one or a few herpesviruses, no one has been able to get any of these drugs to work generally against human herpesviruses.  The same is true for animal herpesviruses, except that these are a lot more numerous.  In the herpes family, in vitro suppression often does not normally translate into actual usefulness. 
	Consider for example EBV, human herpesvirus 4, one of the most common viruses in humans, which comes in two subtypes, 1 and 2.  This is the virus linked to infectious mononucleosis (IM); nasopharygeal carcinoma; Burkitts  lymphoma;  Post-transplantation lymphoproliferative disease (PTLD), which exists in 4 B-cell forms and in some T-cell variants as well; and other T-cell lymphomas including Benign Lymphocytosis and Purtillo syndrome; some thymomas; and hairy leukoplakia.  It infects 
Unlike in the bacterial area, broad based antivirals are unknown. Even a viral agent against a family such as the Arenaviridae or the Bunyaviridae is unknown; these viruses are simply too diverse. The vast majority of RNA and DNA viruses have no effective antiviral treatment.

(7) The quantity of experimentation needed:  Especially in view of 1, 5 and 6, this is expected to be quite high.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for , does not reasonably provide enablement for inhibition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. As a general rule, enablement must be commensurate with the scope of claim language. MPEP § 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention In re Vaeck, 20 USPQ2d 1438, 1444.
The claimed invention is a method of inhibiting a viral infection in a subject via administration of a compound such as PST2238 (rostafuroxin).  
The present specification defines “inhibiting” as the inhibition of the full development of a disease or condition:

    PNG
    media_image1.png
    309
    602
    media_image1.png
    Greyscale
(see page 13, lines 8-19 and page 18, lines 4-10) and the present specification sets forth the use of rostafuroxin in RSC infection (see page 30, line 20 – page 32, line 11). 
The medical art teaches various treatment regimens for the various viral infection encompassed by the instant claims.  However, the instant claims recite “inhibiting”, which is deemed to be a “cure” since inhibition of a disease is interpreted to mean that the disease will entirely cease to manifest after administration of the composition.  Applicant has not demonstrated inhibition or curing of any viral infection in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compound(s) instantly claimed and the inhibition of said viral infections.  
in vitro, the Applicants are not enabled for curing any of the claimed viral infection in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually cures any viral infection.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 1 recites “wherein the agent is a competitive antagonist of ouabain binding to ATP1A1”.  However, apart from PST2238 (rostafuroxin), it is unclear what is encompassed by the above-mentioned phrase.  For example, US10,035,816 
    PNG
    media_image2.png
    186
    267
    media_image2.png
    Greyscale
for treating respiratory syncytial virus.  Is said compound encompassed by the claimed phrase?  If so, the claims are rejected under 35 USC 102(a)(2); 
What is an “International Health Department-J” virus as recited by instant claim 7; and
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation vaccinia virus, and the claim also recites Western Reserve which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 	For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim recites “further comprising selecting a subject with or at risk of the viral infection”.  The present specification defines a subject as “either uninfected and at risk of the viral infection or is infected” and, thus, parent claim 1 encompasses both infected and uninfected subjects as recited by instant claim 17.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628